McMurray, Judge.
In Ford Motor Co. v. Carter, 141 Ga. App. 371, 373 (2) (233 SE2d 444), this court affirmed the denial of a motion to strike certain paragraphs of a petition in the court below which contended that the basis for the strict liability doctrine as developed and predicated upon Code Ann. § 105-106 (Ga. L. 1968, pp. 1166, 1167) had no application to wrongful death actions. In Ford Motor Co. v. Carter, 239 Ga. 657, that court in reviewing our ruling in Division 2 held that a plaintiff wife and administratrix of her deceased husband’s estate could not recover for wrongful death of her husband upon a strict liability theory. Our former judgment of affirmance is therefore vacated and set aside insofar as Division 2 is concerned and for the reason stated in the opinion of the Supreme Court, supra, the judgment must be reversed in part.

Judgment reversed in part and affirmed in part.


Shulman and Birdsong, JJ., concur.